Citation Nr: 0309559	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-13 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial rating for sarcoidosis in 
excess of 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service for from February 10 to 
April 9, 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating determinations by the Indianapolis, 
Indiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In November 1999, the appellant testified in 
support of the current appeal at a hearing held at the RO 
before a Hearing Officer.  A transcript of that hearing is of 
record.  

The case was last before the Board in November 2000, when it 
was remanded to the RO for further development to include 
additional VA examinations.  Unfortunately, the appellant 
failed to appear for VA hypertension and respiratory 
examinations scheduled for him on May 11, 2002.  Although 
informed of the consequences of his failure to report for 
these examinations in the supplemental statement of the case 
issued to him in December 2002, the appellant has neither 
provided good cause for his failure to appear for the 
scheduled VA examinations, nor has he indicated his 
willingness to report for new examinations.  Accordingly, the 
Board must now apply the provisions of 38 C.F.R. § 3.655 to 
this appeal.  


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issues decided herein have been 
obtained with the exception of the evidence to be obtained 
from VA examinations of the appellant on May 11, 2002, for 
which he failed to report without good cause.  

2.  Hypertension as a chronic disability was initially 
manifested in service.  

3.  The available evidence indicates that the appellant's 
sarcoidosis is manifested by persistent pulmonary symptoms 
requiring no more than chronic low dose (maintenance) or 
intermittent corticosteroids for control.  


CONCLUSIONS OF LAW

1.  Entitlement to service connection for hypertension is 
established.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).  

2.  Entitlement to an initial rating in excess of 30 percent 
for sarcoidosis is not established.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.655(b), 4.1, 4.97, Diagnostic Code 6846 
(2002).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act (VCAA) of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West. 2002).  In addition, regulations 
implementing the VCAA were published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The record reflects that through various letters, the 
statement of the case and supplements thereto, the RO has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable the RO to obtain evidence on his behalf, 
the assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire the RO to obtain 
the evidence on his behalf.  See, e.g., the letter addressed 
to the appellant by the RO dated December 5, 2000.  
Therefore, the Board is satisfied that the VA has complied 
with the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Moreover, the appellant has been accorded several VA 
examinations over the years in connection with his current 
claims, and extensive service medical records and extensive 
VA and private medical records have also been obtained, along 
with the appellant's VA vocational rehabilitation file.  
Neither the appellant nor his representative has identified 
any additional evidence or information which could be 
obtained to substantiate the claim, and the Board is also 
unaware of any such outstanding evidence or information with 
the sole exception of evidence which might have been obtained 
from the VA examinations scheduled for the appellant on 
May 11, 2002, for which he failed to report without showing 
good cause.  Therefore, the Board is also satisfied that the 
RO has complied with the duty to assist requirements of the 
VCAA and the implementing regulations.  

II.  Service Connection for Hypertension

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Because he 
did not serve 90 continuous days on active service, the 
appellant does not qualify for the legal presumption of 
service incurrence or aggravation of hypertension set forth 
at 38 C.F.R. §§ 3.307, 3.309.  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

The appellant served only 60 days on active service from 
February to April 1998 before he was given an entry-level 
separation for failure to meet the medical procurement 
standards due to sarcoidosis which was initially diagnosed in 
March 1998.  

When examined in January 1998 in connection with his 
enlistment in the Navy, the appellant gave no history of 
previous problems with hypertension, and a blood pressure 
reading of 140/90 was obtained from him.  The service medical 
records reflect many elevated blood pressure readings 
interspersed among other, normal readings.  In March 1998, a 
military physician opined that the appellant was normotensive 
outside of his multiple dental appointments for tooth 
extractions.  Nevertheless, on March 30, 1998, just prior to 
his separation from service, the appellant was advised to 
continue serial bi-weekly blood pressure checks and 
instructed to always have his blood pressure taken manually.  
The service medical records do not reflect a diagnosis of 
hypertension.  

On a VA medical examination in July 1998, a blood pressure 
reading of 160/100 was recorded, and the examining physician 
reported that the appellant did have hypertension.  

Post-service private and VA medical records dating from April 
1998 onwards reflect continuing treatments for chronic 
hypertension, which is currently well-controlled by 
medication.  

No opinion as to the etiology of the appellant's hypertension 
is reflected by any of the post-service medical records.  
Accordingly, the Board remanded the appeal in November 2000 
in order to obtain a medical opinion concerning the origin of 
the appellant's hypertension.

Unfortunately, the appellant did not report for this VA 
examination, which was scheduled for May 11, 2002.  
Nevertheless, the Board will grant this claim on the current 
record because there is no medical evidence of elevated blood 
pressure prior to service, elevated blood pressure was noted 
on many occasions during service, follow-up was recommended 
at the veteran's service discharge examination, hypertension 
was diagnosed on the initial VA examination a few months 
after discharge, and the later medical evidence continues to 
show hypertension.

III.  Initial Rating for Sarcoidosis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Rating Schedule provides that sarcoidosis characterized 
by pulmonary involvement with persistent symptoms requiring 
chronic low dose (maintenance) or intermittent 
corticosteroids will be rated 30 percent disabling.  The next 
higher rating of 60 percent requires competent medical 
evidence of pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control.  A 
100 percent rating requires cor pulmonale; or cardiac 
involvement with congestive heart failure; or progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  38 C.F.R. § 4.97, Diagnostic Code 6846.  
(Or rate active pulmonary disease or residuals as chronic 
bronchitis (DC 6600) and extra-pulmonary involvement under 
the specific body system involved.)  

When a claimant fails to report for an examination scheduled 
in connection with an original compensation claim, the claim 
shall be rated on the basis of the evidence of record.  
38 C.F.R. § 3.655(b).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes except for the absence of current and 
complete clinical findings due to the appellant's failure to 
report for scheduled VA examinations in May 2002.  Moreover, 
the Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of remote histories and findings pertaining to this 
disability, except as noted below.  

The rule from Francisco v. Brown, 7 Vet.App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Sarcoidosis was initially diagnosed in service in March 1998, 
following the surgical excision of a lymph node in the left 
axilla.  The appellant was then placed on Prednisone (a 
steroid).  Pulmonary function testing in March 1998 disclosed 
an FEV-1 of 71 percent of the predicted value, and FEV-1/FVC 
of 70 percent.  No test for DLCO(SB) was performed at this 
time, nor was there any comment by the examiners as to why 
this test was not clinically indicated.  Consequently, this 
pulmonary function test in service was inadequate for rating 
purposes under Diagnostic Code 6600 of the Rating Schedule, 
although the reported figures are consistent with no more 
than a 30 percent rating under that Diagnostic Code.  

By rating action dated in December 1998, service connection 
was granted for sarcoidosis and a 30 percent schedular rating 
was assigned, effective from the day after separation from 
service based upon the demonstrated need for continued 
steroid treatment.  There was no evidence at that time of the 
need for systemic high dose (therapeutic) corticosteroids in 
order to control the condition, as required for the next 
higher rating of 60 percent.  

At the November 1999 hearing, the appellant testified that he 
had stopped taking Prednisone in about March 1999 and now 
used inhalers for shortness of breath, which was his main 
sarcoid-related symptom.  He also felt that blurred vision, 
chest pains, joint pains, intestinal problems, liver 
problems, and nervousness were also related to his 
sarcoidosis.  He said that he was currently working as a 
computer technician on contract.  He doubted that he could 
hold down full-time employment, and he would not accept such 
employment if it was offered to him.  

Extensive private outpatient records dating from April 1998 
to March 1999, and VA outpatient treatment records dating 
from January 1999 to October 2002 are of record and have been 
reviewed.  These records reflect treatments for sarcoidosis 
consistent with the appellant's testimony in November 1999.  
Prednisone was actually discontinued in February 1999.  
Private pulmonary function testing in December 1998 disclosed 
an FEV-1 reading which was 59 percent of predicted, and FEV-
1/FVC of 82 percent (both consistent with a 30 percent 
rating), but no DLCO(SB) test.  Similar results were reported 
in November 1998, and VA pulmonary function testing in April 
1999 disclosed an FEV-1 reading which was 75 percent of 
predicted, and FEV-1/FVC of 83 percent (also consistent with 
a 30 percent rating), but again without DLCO(SB) testing.  
The appellant's use of Fluticasone for control of his 
sarcoidosis is reported in the more recent VA outpatient 
medical records.  There is no medical evidence of record 
indicating that Fluticasone is a systemic corticosteroid.  
These medical records also report sarcoidosis, hypertension, 
chest pain, and polysubstance abuse among the appellant's 
active medical problems, with the latter monopolizing his 
medical care in recent years.  There are no reports of cor 
pulmonale, cardiac involvement with congestive heart failure, 
fever, night sweats, or weight loss due to sarcoidosis.  The 
appellant's sarcoidosis is reported to be stable on his 
current medications.  

The appellant's VA vocational rehabilitation file discloses 
that the appellant has an Associate Degree in Electronics and 
was employed in that field as of December 1998.  Upon later 
losing that job, he was determined to have an employment 
handicap due to his service-connected disabilities, including 
sarcoidosis, because of his need to avoid dust and fumes, 
easy fatigability and need for frequent medical services, 
which he was receiving from VA.  It was reported that his 
doctors felt that the sarcoidosis would improve over time, 
although the appellant felt that it was worsening.  He 
unsuccessfully attempted to obtain certification as a service 
technician while maintaining part-time employment in the 
personal computer technology field despite receiving all 
necessary tools and extensive support services.  His employer 
reported having problems contacting the appellant in order to 
offer additional work.  In October 2002, it was concluded 
that the appellant was suitably employed as an individual 
contractor in the field of personal computer technology in 
view of his desire to avoid full-time employment.  Medically, 
it was reported that he was receiving adequate care.  

By unappealed rating action dated in March 2002, secondary 
service connection was denied for a liver condition, a 
gastrointestinal disorder, blurred vision, joint and bone 
pain, and for a psychiatric disorder as manifestations or 
proximate results of sarcoidosis,  based in part upon the 
results reported on several VA examinations (Digestive, Eye, 
Joints, and Psychiatric) of the appellant in January and 
February 2001.  

As previously mentioned, without any showing of good cause, 
the appellant failed to report for a VA respiratory 
examination scheduled on May 11, 2002, in connection with the 
present appeal.  Thus, the necessary clarifying and/or 
supplementary information which could be expected from this 
examination is not available at the present time, leaving the 
current record both incomplete and inadequate for rating 
purposes.  For example, the current record does not reflect 
sufficient information to properly rate the appellant's 
respiratory symptoms under Diagnostic Code 6600 of the Rating 
Schedule, although this is one alternative method for rating 
sarcoidosis.  

Pursuant to 38 C.F.R. § 3.655, the Board must therefore 
resolve the present appeal based upon a consideration of the 
available evidence, however inadequate.  The present record 
does not reflect any competent medical evidence that the 
service-connected sarcoidosis has ever required systemic high 
doses (therapeutic) of corticosteroids for control, as 
required for the next higher rating of 60 percent under 
Diagnostic Code 6846 of the Rating Schedule.  The reported 
findings in service, on the one official VA examination in 
1999, and in the private and VA outpatient treatment records 
are not consistent with more than the currently assigned 
30 percent rating.  Accordingly, an initial rating in excess 
of 30 percent for sarcoidosis is not warranted.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The veteran has not required frequent 
hospitalization for this disability and the manifestations of 
this disability are not in excess of those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment from the 
disability would be in excess of those contemplated by the 
assigned evaluation.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  




ORDER

Service connection for hypertension is granted.  

An initial rating in excess of 30 percent for sarcoidosis is 
denied.  



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

